Opinion filed July 9, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-08-00174-CV
                                         __________

                         DAN EDSWORTH GREER, Appellant

                                                 V.

                               DAVID THOMPSON, Appellee


                             On Appeal from the 132nd District Court

                                      Scurry County, Texas

                                   Trial Court Cause No. 22912


                              MEMORANDUM OPINION
       The parties have filed a joint motion asking this court to set aside the trial court’s judgment
without regard to the merits and to remand the cause for further consideration in the trial court
consistent with the parties agreement. The motion is granted.
       Pursuant to the parties agreement, the judgment of the trial court is reversed, and the cause
is remanded.


July 9, 2009                                                  PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.